Case 1:19-cv-00247-APM Document 7 Filed 04/25/19 Page 1 of 1




                                                                      -O, hdltiY.d
                                                                      i=  trYlad{..


                                                                                      APR   0 1 ?019


                                                                                                       Pdary faa EiDlr..f
                                                                               tnt
                                                                        fdlgg!,*nFrfildoiatH,        S tuC,{..rdlr$
                                                                        Adf                          g Afi..tmdu*i$toh
                                                                        Ori€if.r&                      O.tny
                                                                      j Osrt dlrdtLSlcrdll*iry      O   ndmf,d('
                                                                      Cahtao*ff                        lllrrrrrfa
                                                                      Cord o [J..isi' Frrdd tJtfr!, ? sed;Co,tirdo.rr
                                                                      Mu.i                          Cl 9rg'rdr. Co.tr'nd*-

                      ?0l,Gl Bl,bB 0BU0 S1A0               LLla , -   k*d lf.i h.frtd B.fi,ay
                                                                      ffil6m
                                                                                                       Frrt ctcd Dciqy

                        Fsm 381 I , ddy an15   pEN   7s&-oa-@'e6ir                                 oollrlDcFaturtucdpt
